                               ·UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Eric Evo                                                         Docket No. 5:19-CR-220-15D

                               Petition for Action on Supervised Release

    COMES NOW Erica W. Foy, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Eric Evo, who, upon an earlier plea of guilty to Conspiracy to
Commit Interstate Transportation of Stolen Goods,18 U.S.C. § 371, was sentenced by the Honorable Jame~
C. Dever III, U.S. District Judge, on November 4, 2020, to the custody of the Bureau of Prisons for a terril
of 19 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 36 months.

   Eric Evo was released from custody on January 5, 2021, at which time the term of supervised release
commenced in the Middle District of Pennsylvania.

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
. FOLLOWS:

   As the defendant is doing well on superv1s1on and is approaching eligibility for Low Intensity
Supervision, the supervising U.S. Probation Officer in the Middle District of Pennsylvania is requesting to
remove the drug treatment condition, so that he may be transferred to the low intensity caseload.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified to remove:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residerice or participation in a
       residential treatment facility.                                                                    ·

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


ls/Maurice J. Foy                                    ls/Erica W. Foy
Maurice J. Foy                                       Erica W. Foy
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8665
                                                     Executed On: August 20, 2021




             Case 5:19-cr-00220-D Document 993 Filed 08/20/21 Page 1 of 2
EricEvo
Docket No. 5:19-CR-220-15D
Petition for Action
Page2
                                    ORDER OF THE COURT

Considered and ordered this      :2...0  day of __A~'B___,v~s~t~--~' 2021, and ordered filed and
made a part of the records in the above case.


Ja;;;;JC.De~ tif      Vi,
U.S. District Judge




             Case 5:19-cr-00220-D Document 993 Filed 08/20/21 Page 2 of 2
